DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01-02-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (U.S. Pub. No. 2008/0233883) in view of Cox (U.S. Pub. No. 2013/0309986).
Regarding claims 1, 9 and 17,  Ibrahim teaches a method / (mobile terminal/ Storage device (125c,428/) (104a-d/150a/400) (fig. 1A, C, 4)); for looking-up (152a/452a) and searching for a frequency modulation (FM) channel (fig. 1C, 4, page 1, 4, 7, par [0008, 0046, 0049, 0078]) (see a look up table in the memory 152c, and search for a signal of interest such as a FM channel), the method comprising: establishing a table (page 4-5, par [0046, 0052]) (see updated table listing local FM channels), including relationships between channels and corresponding connection times (channel tuning determination) priorities  or   predetermined priorities (page 5, 8- 9, par [0053, 0057, 0080-0081, 0113]) (see FM channels may be used for FM transmission priorities, The FM channel list 152h may be dynamically updated based on knowledge of occupied local FM channels, and determine whether there is music or speech in a detected channel, enable searching and finding of the strongest channels CHX or signals), and storing the table (152a/425a) in a storage device (152C/428) (fig. 1C, 4, page, 4, 7, par [0046, 0049-0050, 0078]);
obtaining information of a searched FM channel and looking up the table (152a/425a) to determine whether the searched FM is in the table and performing a priority sorting to update the table if the searched FM is in the table (152a/425a)  (fig. 1C, 4, page 1, 4, 5-7, 9, par [0008, 0046, 0049, 0057, 0068, 0078, 0104]) (see a look up table in the memory 152c, and search for a signal of interest such as a FM channel, and The available RDS/RDBS data 152d or 452b may be derived from a previous scan or previously stored information which may for example, be retrieved from a preprogrammed database, FM channel information such as available RDS/RDBS data 152d or 452b from a memory 152c or 428 , and search algorithm that collects and stores data during scanning of the local FM channels ); and 
obtaining a channel list from the updated table (FM channel list 452a) and loading and displaying a corresponding channel in the channel list according to the priorities (fig. 5A-E, page 5-8, par [0052-0053, 0057, 0064, 0068, 0070-0071, 0078, 0099]) (see first updated table with a list of unoccupied local FM channels available for FM transmission, the FM channel list 152h of the FM radio receiver memory 152c may be updated in each scan operation where the updated information may be used to speed up alternate channel FM transmission tuning, and The memory 428 may comprise a FM channel list 452a and RDS/RDBS data 452b.  The FM channel list 452a may comprise one or more listings with dynamically updated local FM channels).
Ibrahim teaches obtaining a channel list from the updated table (FM channel list 452a) (fig. 5A-E, page 5-8, par [0052-0053, 0057, 0064, 0068, 0070-0071, 0078, 0099]). But Ibrahim does not clearly mention the loading and displaying a corresponding channel in the channel list.
However, Cox teaches a single radio receiver or user device (14) supports multiple policies for selecting buffering versus live playback on channel selection, as well as for which buffered content is selected for playback and from which playback point in a buffered content segment or sample to commence playback.  For example, the selected playback point of a buffered Smart Favorite.TM.  channel is chosen based upon at least one of (i) type of content, (ii) type of channel, (iii) natural transition of the content (as may be known or determined by programming personnel), (iv) a look-up table, (v) user designation, (vi) time of receipt, and (vi) data associated with the channel received by the receiver, among other criteria (fig. 1, 4-10, page 8, par [0100]), and
Cox teaches higher priority features consuming the receiver's limited channel caching resources, or due to a direct tune to a channel not in the current preset bank, and following priority order for play from start and connection (page 14, par [0160]), and channels or channel groups that must be tunable by the radio receiver to be allowed to display the bank, priority of the bank (page 19, par [0242]), and
Cox teaches loading (preloading/ loaded) (page 14-15, par [0158, 0179-0182]) (see radio receiver 14 in a data service (e.g., along with other metadata supporting features such as bank definitions for channel scanning and scan exclusions), pre-loaded in the radio receiver, and/or broadcast to the radio receiver, and/or provided by an IP or PC connection, and therefore can be changed in coordination with channel lineup changes, and three behaviors and benefits of Smart Favorite.TM.  are: (1) Multi-channel IR (Instant Replay)--When the user tunes to a Smart Favorite.TM.  channel, the main IR (Instant Replay) buffer is loaded with the contents of a background buffer for the channel, so that previously buffered content for that channel is available to the user as soon as it is tuned.),  and
 displaying a corresponding channel (banks) in the channel list (fig. 5-6, 9-10) (page 19, par [0242-0243]) (see imagery associated with the bank (e.g., a logo); specifications that indicate the radio receiver capabilities required for displaying a particular bank (e.g., range of number of displayable channels in the radio receiver's preset bank required to be allowed to display the bank, and/or channels or channel groups that must be tunable by the radio receiver to be allowed to display the bank, priority of the bank, and Each time a song or other content from a channel is played, the button 186 for that channel can be configured to glow slightly, and the Artist, Title, channel number, and channel logos corresponding to the currently scanned track are updated accordingly in the display area 168).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Ibrahim with Cox, in order to provide some channels designated as Smart Favorite.TM.  channels can be configured to playback based on Play_On_Select parameters (e.g., beginning, constrained, or live or real-time).  The artist and title 
information corresponding to the currently scanned track can be displayed.  Further, the user can press the Fast Forward button 180 or Rewind button 176 if he or she wants to, respectively, fast forward or rewind the currently playing sample of the scanned channel, or skip to the next track sample sooner or return to a previous track sample is easier (see suggested by Cox on page 19, par [0243]).

Regarding claim 3, Cox teaches the step of setting the priorities from the most to the least according to the connection times (page 14, par [0160]) (see following priority order) comprises: setting a channel having the most connection times as a top priority (fig. 2, 5, page 14, par [0160]) (see higher priority, and is a channel with limited Instant Replay history when selected, and therefore starts play at live), setting a channel having the least connection times as a lowest priority, and setting other channels as different priorities from the most to the least according to the connection times of the other channels (fig. 5-6, page 14, 19, par [0160, 0242])  (see following priority order, see higher priority, and is a channel with limited Instant Replay history when selected, and priority of the bank ).

Regarding claim 4, Cox teaches the predetermined priority is set according to a user’s setting a specific FM channel as a fixed priority (fig. 5, page 15, par [0176]) (see channels can be played in some fixed order (e.g., the order shown in a preset bank). 

Regarding claims 5, 13 and 19, Ibrahim teaches the step of obtaining information of a searched FM channel and looking up the table to determine whether the searched FM is in the table and performing a priority sorting to update the table if the searched FM is in the table (fig. 1C, 4, page 1, 4, 7, par [0008, 0046, 0049, 0078]) (see a look up table in the memory 152c, and search for a signal of interest such as a FM channel) comprises: 
utilizing the mobile terminal to receive a user command to turn on a radio function of an FM radio to start a search of FM channels  (fig. 1C, 4, page 1, 4, 7, par [0008, 0046, 0049-0051, 0078]) (see a look up table in the memory 152c, and search for a signal of interest such as a FM channel); 
utilizing the mobile terminal to obtain information of the searched FM channel and look up the table to find the FM channel (fig. 1C, 4, page 1, 4, 7, par [0008, 0046, 0049-0051, 0078]) (see a look up table in the memory 152c, and search for a signal of interest such as a FM channel);  and 
determining whether the searched FM channel is in the table and performing the priority sorting to update the table if the searched FM is in the table (152a/425a)  (fig. 1C, 4, page 1, 4, 5-7, 9, par [0008, 0046, 0049, 0057, 0068, 0078, 0104]) (see a look up table in the memory 152c, and search for a signal of interest such as a FM channel, and The available RDS/RDBS data 152d or 452b may be derived from a previous scan or previously stored information which may for example, be retrieved from a preprogrammed database, FM channel information such as available RDS/RDBS data 152d or 452b from a memory 152c or 428 , and search algorithm that collects and stores data during scanning of the local FM channels ).

Regarding claims 6 and 14, Ibrahim teaches the step of obtaining information of the searched FM channel and looking up the table to determine whether the searched FM is in the table and performing the priority sorting to update the table if the searched FM is in the table (152a/425a)  (fig. 1C, 4, page 1, 4, 5-7, 9, par [0008, 0046, 0049, 0057, 0068, 0078, 0104])  comprises: 
if the searched FM channel is not in the table, then performing a sorting operation according to a search order (page 8, par [0097-0099]) (see the order of channel may vary depending on the ranking algorithm and other factors such as weighing factors, or spurious considerations may be included for ranking determination. a dynamic detection of occupied or unoccupied local FM channels when location or time changes, the updated occupied local FM channel list 552E may comprise seven occupied local FM channels CH5 502e, CH9 502i, CH7 502g, CH2 502b, CH8 502h, to CH3 502c and CH1 502a and they may be ranked according to the respective RSSI amplitude in the FM Channel list 552E).

Regarding claims 7, 15 and 20, Ibrahim teaches the step of obtaining the channel list from the updated table (fig. 1C, 4, page 1, 4, 7, par [0008, 0046, 0049, 0078]) (see a look up table in the memory 152c, and search for a signal of interest such as a FM channel), and obtaining the channel list in the updated table (fig. 1C, 4, page 1, 4, 7, par [0008, 0046, 0049, 0078]), and
Cox teaches loading (preloading/ loaded) (page 14-15, par [0158, 0179-0182]), and displaying the corresponding channel in the channel list according to the priorities (fig. 5-6, 9-10) (page 19, par [0242-0243]) (see to display the bank, priority of the bank ) comprises: 
loading and displaying the corresponding channel in the channel list for a user to select an FM channel to perform a radio function (page 14-15, par [0158, 0179-0182]) and  (page 19, par [0242-0243])
(see imagery associated with the bank (e.g., a logo); specifications that indicate the radio receiver capabilities required for displaying a particular bank (e.g., range of number of displayable channels in the radio receiver's preset bank required to be allowed to display the bank, and/or channels or channel groups that must be tunable by the radio receiver to be allowed to display the bank, priority of the bank .
Therefore, the combination of Ibrahim and Cox is teaching the limitation of claims.

Regarding claims 8 and 16, Ibrahim teaches the step of obtaining the channel list from the updated table (fig. 1C, 4, page 1, 4, 7, par [0008, 0046, 0049, 0078]) (see a look up table in the memory 152c, and search for a signal of interest such as a FM channel), and 
Cox teaches loading (preloading/ loaded) (page 14-15, par [0158, 0179-0182]), and displaying the corresponding channel in the channel list according to the priorities (fig. 5-6, 9-10) (page 19, par [0242-0243]) (see to display the bank, priority of the bank ) comprises:
 when detecting that a user is using a specific channel (page 1, par [0008, 0011]) (see tuning range to search for a signal of interest such as a FM channel.  A FM channel may be detected or tuned if the FM radio receiver may successfully process a signal of sufficient signal, and for detecting channels suitable for FM transmission in an integrated FM transmit receive (FM Tx/Rx) system ), revising the connection times of the specific channel and updating the table (page 5, 8- 9, par [0053, 0057, 0080-0081, 0113]) (see FM channels may be used for FM transmission priorities, The FM channel list 152h may be dynamically updated based on knowledge of occupied local FM channels, and determine whether there is music or speech in a detected channel, enable searching and finding of the strongest channels CHX or signals); 
when the mobile terminal again detects that the user is performing the search of FM channels, performing a look up function according to the updated table (page 1, 3-4, par [0028, 0042, 0050-0051])
(see for detecting channels suitable for FM transmission in an integrated FM transmit receive (FM Tx/Rx) system, The search algorithm may enable the FM radio receiver 180 to scan up or down in frequency from a presently tuned or identified occupied local FM channel, and may tune in to the next available channel using RSSI function 152e to detect signals meeting above a detection threshold. The memory 152c may be utilized to store RDS/RDBS data 152d and a FM channel list 152h.  A RSSI function 152e information may be utilized by the processor 152b to control and/or manage the tuning operations of the FM radio 150a.  The RDS/RDBS data 152d or RSSI function 152e information may be received via the PTU 154a and/or via the FM radio receiver 180.  The FM channel list 152h may comprise one or more tables of local FM channels).

Claims 2, 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (U.S. Pub. No. 2008/0233883) in view of Cox (U.S. Pub. No. 2013/0309986) and further in view of Marko (U.S. Pub. No. 2013/0287212).

Regarding claims 2, 10 and 18,  Ibrahim teaches the step of establishing the table, including the relationships between the channels and the corresponding connection times (channel tuning determination) priorities or the predetermined priorities, and storing the table in the storage device (152C/428) (fig. 1C and 4, page 5, 8-9, par [0053, 0057, 0080-0081, 0113]) (see FM channels may be used for FM transmission priorities, The FM channel list 152h may be dynamically updated based on knowledge of occupied local FM channels, and determine whether there is music or speech in a detected channel, enable searching and finding of the strongest channels CHX or signals), comprises:
 calculating (determination) connection times (channel tuning determination) of the channels in the mobile terminal and setting the priorities from most to least according to the connection times (fig. 2A-C, 5A-page 3, 7, par [0030, 0035, 0080-0081]) (see FM transmission devices or connections, and channel tuning determination, and updating a local FM channel list 452a, and the transmission of a sender for a specified period of time in a duplex communication mode where data may flow in both directions such as using FM Tx and FM Rx communication);
 establishing the table, including the relationships between the channels and the corresponding connection times priorities  or  the predetermined priorities according to the connection times of the channels (page 5, 8- 9, par [0053, 0057, 0080-0081, 0113]) (see FM channels may be used for FM transmission priorities, The FM channel list 152h may be dynamically updated based on knowledge of occupied local FM channels, and determine whether there is music or speech in a detected channel, enable searching and finding of the strongest channels CHX or signals), and storing the table in a storage (152C/428) of the mobile terminal (fig. 1A-C, 4, page, 4, 7, par [0046, 0049-0050, 0078]).
Ibrahim teaches calculating (determination) connection times (channel tuning determination) of the channels in the mobile terminal and setting the priorities from most to least according to the connection times (fig. 2A-C, 5A-page 3, 7, par [0030, 0035, 0080-0081]) (see FM transmission devices or connections, and channel tuning determination, and updating a local FM channel list 452a, and the transmission of a sender for a specified period of time in a duplex communication mode where data may flow in both directions such as using FM Tx and FM Rx communication). But Ibrahim does not clearly mention calculating connection times of the channels in the mobile terminal and setting the priorities from most to least according to the connection times.
However, Marko teaches radio receivers (radio 14) with broadcast program channels from which to build personalized radio channel playlists (fig. 1, 15, page 1, par [0004, 0022]),
calculating (determination)  connection times of the channels in the mobile terminal and setting the priorities from most to least according to the connection times (fig. 2-8, 9-11, 12-14, page 3, 6-8, 15, par [0042-0044, 0066-0067, 0071, 0074, 0078, 0081, 0085 and 0138])
 (see the countdown timer 38 in the radio receiver 14 is initiated.  If the number of channels is 5 and the average song is 3.5 minutes, the initial value of the countdown timer can be 210 seconds/5=42 seconds. And a user to select which channels are to be included in a customized personalized radio configuration as opposed to using a preset configuration.  One of the selected channels in the configuration can be a favorites channel, that is, songs, and some specific examples include building the playlist from (1) one or more high speed HD radio stream(s), (2) multiple real-time HD radio streams, (3) a combination of high speed and real-time HD radio streams, (4) a high speed WiFi stream, (5) a combination of satellite radio stream(s), HD receiver stream(s), WiFi stream(s) and other wireless streams, or any of the previous source stream configurations in combination with locally stored content segments. The broadcast multi-channel configuration message 88 enables the service provider to define tunable presets which contain channel configurations and filters necessary to enable a receiver 14 to automatically configure itself to build a playlist; and
 the radio receiver 14 maintains more than one full track in the content buffer 76 for each buffered channel.  The number of tracks cached for each channel may be fixed in number (i.e., n tracks per channel) or based on time duration (i.e., all full tracks cached within the previous m minutes).  In still yet another illustrative embodiment, the radio receiver 14 maintains all content, whether complete or incomplete tracks, for a set duration per track (i.e., all content received for the channel for the previous m minutes) or a set amount of storage per track (i.e. all content received for the channel that can be stored in k bytes of content buffer memory.)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Ibrahim and Cox with Marko, in order to provides a multitude of program channels covering a different types of content (e.g., different genres of music such as rock, country, jazz, classical, among others, a variety of different program channels within each music genre, as well as news, sports, comedy and other types of programming) that is continually researched, discovered, updated and curated (e.g., with disk jockey or "DJ" commentary) by programmers who are knowledgeable with that particular type of content.  A need therefore exists for a radio service that is broadcast, streamed or otherwise transmitted to provide updated content and a spontaneous listening experience (i.e., a traditional broadcast experience where a user is surprised by unexpected curated content) with greater opportunity for exposure to new music and other types of content.  Further, a need exists for a live broadcast or streamed radio offering with low cost hardware that does not require a large local song database to be built over time at a receiver to enable exposure to content simultaneously transmitted on multiple channels easier (see suggested by Marko on page 1, par [0004]).

Regarding claim 11, Cox teaches the step of setting the priorities from the most to the least according to the connection times (page 14, par [0160]) (see following priority order) comprises: setting a channel having the most connection times as a top priority (fig. 2, 5, page 14, par [0160]) (see higher priority, and is a channel with limited Instant Replay history when selected, and therefore starts play at live), setting a channel having the least connection times as a lowest priority, and setting other channels as different priorities from the most to the least according to the connection times of the other channels (fig. 5-6, page 14, 19, par [0160, 0242])  (see following priority order, see higher priority, and is a channel with limited Instant Replay history when selected, and priority of the bank ).


Regarding claim 12, Cox teaches the predetermined priority is set according to a user’s setting a specific FM channel as a fixed priority (fig. 5, page 15, par [0176]) (see channels can be played in some fixed order (e.g., the order shown in a preset bank). 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Tan H. Trinh				
Division 2648
April 1, 2021

/TAN H TRINH/Primary Examiner, Art Unit 2648